Citation Nr: 1823061	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a statement dated in December 2017, the Veteran raised the issue of entitlement to a TDIU.  As such, the issue has been added above.

This case was previously before the Board in May 2016 when it was remanded for additional development.  Thereafter, in an April 2017 Board decision, the issue of entitlement to a higher evaluation was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Court issued an Order that vacated the April 2017 Board decision and remanded the issue of entitlement to a higher evaluation for PTSD for readjudication consistent with the terms outlined in an October 2017 Joint Motion for Remand (JMR).  



FINDINGS OF FACT

1.  During the period on appeal, the Veteran's PTSD manifested occupational and social impairment with deficiencies in most areas; but, did not manifest total occupational and social impairment.  

2.  The Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, and no higher, for PTSD, for the period on appeal, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an award of TDIU have been met, for the period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

The Veteran seeks an evaluation in excess of 50 percent disabling for PTSD. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

In October 2010 the Veteran filed a claim for a higher evaluation for PTSD.

In October 2010 the Veteran's mood and anxiety were reported to be stable.  Objectively the Veteran was well kept, had good eye contact, speech fluent and spontaneous, calm, mood okay, and affect was full range, bright and reactive.  He was mildly anxious.  Thought process was linear and thought content was reality based.  There was no suicidal or homicidal ideation.  Insight and judgment were good.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that he had been able to establish relationships with two women where he visits every two months.  He indicated that he had an inability to reside with anyone or be in close proximity due to his low frustration tolerance.  He stated that his relationship with his son was strained and they only interacted to coordinate contact with his grandchildren.  He has taken care of his grandchildren but reported that their loud play irritated him.  He felt comfortable the last time he was around his siblings and was able to get along with all of his siblings with the exception of his younger brother.  He resided near one of his brothers whom he will spend time with sporadically working on cars.  He admitted that he had become a recluse and spent most of his time by himself engaged in watching television or going for a walk.  He tried to stay away from people due to his increased irritability.  He had last had thoughts of suicide with no plan when his mother passed away.  He denied suicidal thoughts and stated that he had the desire to see his grandchildren grow up.  The Veteran reported anxiety in 2008 and described having a panic attack.  He reported increased anxiety and feelings of sadness in 2009 when his mother passed away.  He had not had any panic attacks since he moved.  He got four to five hours of sleep a night.  His sleep was disrupted due to nightmares two to three times a week and he was unable to get back to sleep.  He reported a reexperience of the traumatic events two days prior to the examination while driving.  He heard a loud thunder and began to sweat.  His heart began to race and he felt like he needed to run and hide.  He had to pull over for 15 to 20 minute to recollect himself.  A month prior he was sitting in a truck and heard the door of the truck drop which startled him.  He avoided crowds and did not like tight spaces.  He recalled seeing and hearing the screams of one of his fellow soldiers who was locked in a coffin by one of the commanders.  He avoided war movies and the local news.  He was startled by loud, sudden noises.  He had nightmares, intrusive memories, increased irritability, and startled easily.  He was retired and not working.  The Veteran denied that his unemployment was due to the mental disorder's effects.  

The Veteran was well groomed with good eye contact.  Psychomotor activity was calm.  Speech was goal directed and normal in rate and volume.  He was cooperative and easy to engage.  Affect was full in range, bright and reactive, and mildly guarded.  Mood was euthymic.  Attention was normal.  He was oriented times three.  Thought process was intact.  Thought content showed no delusions or hallucinations.  Judgment and insight were fair.  There were no homicidal or suicidal thoughts.  There was no inappropriate behavior.  He was able to maintain a minimum of personal hygiene.  He denied problems with activities of daily living, but he reported that he shopped early morning to avoid crowds and was afraid to fly.  Memory was good.  The Veteran was diagnosed with PTSD.

The examiner found that there was reduced reliability and productivity due to PTSD symptoms.  The examiner stated that although the Veteran was retired he had been aggressive and unable to control his impulses when amongst people.  

In February 2012, May 2012, November 2012, May 2013, November 2013, and February 2014 the Veteran was well kempt with normal eye contact.  Psychomotor activity was calm, non-fidgety.  Speech was fluent and spontaneous.  Mood was "my nerves," "okay," "pretty good," and "alright."  Affect was full range, reactive, tense/anxious, and mildly tense and mildly anxious.  Thought processes were linear and goal directed.  Thought content was reality based.  There was no suicidal, violent, or homicidal ideation.  There were no hallucinations.  He was alert and cognition was grossly intact.  Insight and judgment were good.  The Veteran was diagnosed with PTSD.  

In January 2015 the Veteran was well groomed with normal eye contact.  Psychomotor activity was calm, non-fidgety.  Speech was fluent and spontaneous.  Mood was depressed.  He could have irritability.  Affect was full range, reactive, mildly tense/anxious, and appeared to be at baseline.  Thought processes were linear and goal directed.  Thought content was reality based.  There was no suicidal, violent, or homicidal ideation.  There were no hallucinations.  He was alert and cognition was grossly intact.  Insight and judgment were good.  The Veteran was diagnosed with PTSD.

In April 2015, July 2015, November 2015, February 2016, and May 2016 the Veteran was well groomed with normal eye contact.  Psychomotor activity was calm, non-fidgety.  Speech was fluent and spontaneous.  Mood was described as "okay," "had a set back," and "alright."  Affect was moderately full range to full range, reactive, mildly tense/anxious, and appeared to be at baseline.  Thought processes were linear and goal directed.  Thought content was reality based.  There was no suicidal, violent, or homicidal ideation.  There were no hallucinations.  He was alert and cognition was grossly intact.  Insight and judgment were good.  The Veteran was diagnosed with PTSD.  

At the hearing before the undersigned in March 2016 the Veteran reported that he was unemployed and that he did not get along well with his family.  He reported that he woke up in cold sweats and that loud noises startled him.  He stated that he almost assaulted someone when he first moved to the area.  He did not belong to any social clubs.  He occasionally went to church but it was not permanent.  He did not feel comfortable going out with people and if invited to go somewhere he needed time to prepare.  He was not comfortable going out spontaneously.

The Veteran reported that he was unemployed since 1998.  He had worked for UPS as a driver.  He reported that it was forced retirement.  He stated that he could not work given the way he presently felt.  He stated that he did not like being around people.  When he was working he reported being on his own and that when he met someone that he did not get along with he would take a different route.

The Veteran reported that he had depression and that he had suicidal thoughts.  The Veteran indicated that he did not trust the prior VA examiner and due to this lack of trust may not have told that person exactly how he was feeling.  The Veteran reported panic attacks.  He reported memory problems such as forgetting names and phone numbers.  He also indicated that he could go to a store and forget what he went there for.  He stated that he had obsessional rituals described as rechecking the locks on the car and house doors.

The Veteran was afforded a VA examination in July 2016.  The examiner noted that regarding social functioning, the Veteran was involved in a romantic relationship with a female friend who lived in Virginia.  They had been seeing each other for approximately 4 years, and he visited her once every 2 months.  They go to the movies and to dinner.  He reported that she was emotionally supportive, and he denied major conflicts or arguments.  The Veteran said he did not see his family often but talked to his sister and a brother regularly on the telephone.  He reported having friends in New Jersey who he talked to on the phone.  The examiner stated that the Veteran described the maintenance of numerous effective interpersonal relationships, including with his siblings, his son, his grandchildren, and friends.  The Veteran reported that he avoided people as much as possible but was able to go the store as needed and walks daily.  He also attended church occasionally and went to the movies and dinner with his female friend. There was no evidence of problems with routine behavior, self-care, or conversation.  

Regarding occupational functioning, the Veteran was not working and had not worked since 2007.  He had a stable work history and worked for 26.5 years as a driver for UPS before retiring due to a hemorrhoid condition.  After retiring from UPS, he worked for about 3.5 years driving a dump truck, which he stopped in 2007 due to a return of the hemorrhoid condition.  The examiner noted that it was possible that sleep problems (due in part to nightmares), mistrust of others, and exaggerated startle response could mildly impair the Veteran's ability to complete work-related tasks, particularly during times of significant stress.  However, there was no evidence that mental health symptoms impaired the Veteran's occupational functioning in the past. 

The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran said his mood was "half normal or moody or sometimes I'm very moody."  The Veteran denied thoughts of wanting to harm himself or others.  He described his energy level as "normal," adding that he tried to walk daily.  There were no problems with psychomotor agitation or retardation observed.  The Veteran described normal worries about his son and grandchildren.  The Veteran reported that he can "walk away" when angry or upset.  He reported he had problems with sleep, and sometimes, he heard a "popping" in his left ear.  The Veteran reported that in order to fall asleep he takes medication or drinks alcohol.  He reported that he wakes up in the middle of the night sometimes due to nightmares.  He had a disturbing dream about 3 to 4 times a week about "situations I've been in in my life."  He said sometimes the dreams are about Vietnam, and other times, they are about "bad accidents" he has seen.  He said he will never forget what he saw in Vietnam, and he thought about the experiences once every week or two.  He tried to stay away from the news, but wanted to know what was going on in the world.  He cannot stand "loud noises," which make him startled and "fidgety."  He reported that he felt the need to "be prepared at all times."  He said most of the time, this involved "staying away from people because you never can tell what people might do."  He reported that sometimes, his memory was poor, such as being unable to recall if he locked his door or turned off his car.  He said sometimes he forgets why he goes into a room, and sometimes, he forgets something at home after leaving in his car.  The examiner found no evidence of impairment in memory or concentration during the examination.

The Veteran's hygiene was good.  There were no unusual movements or gestures observed.  Speech was within normal limits in articulation, rate, tone, volume, and production.  Eye contact was appropriate.  The Veteran was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration were intact.  The Veteran's immediate, short-term, and long-term memory appeared intact.  He demonstrated an ability to engage in abstract thinking and was able to interpret a common proverb.  His thought process was logical and organized.  There was no evidence of hallucinations, delusions, or paranoia.  The Veteran described his mood over the past two weeks as "somewhat normal."  He displayed a full range of affect that was appropriate to the content of his speech.  

In January 2018 the Veteran was examined by a private psychologist.  After reviewing the record and interviewing the Veteran, the psychologist stated she believed the Veteran's diagnoses were PTSD and major depressive disorder, recurrent.  His psychiatric symptom presentation was severe and has at least as likely as not caused the Veteran occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood since at least October 2010 to the present.  

Thereafter, the psychologist discussed the Veteran's medical record, providing citation to and quotation from the record.

The psychologist noted that the Veteran's severe and chronic expression of PTSD and major depressive disorder symptoms and limitations could not be differentiated and attributed to each specific diagnosis.  She reported that the symptoms at least as likely as not caused the Veteran's occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking and mood since at least October 2010 to the present.  The impairment was evidenced by the Veteran's recurrent thoughts, traumatic nightmares, flashbacks, avoiding memories, thoughts, feelings, and trauma-related reminders, distorted cognitions, negative emotional state, diminished interests, alienation, constricted affect, irritability, hypervigilance, exaggerated startle response, difficulty with concentration, sleep disturbance, depressed mood, decreased appetite, feelings of worthlessness or guilt, and recurrent thoughts of death without suicidal ideation.

The Board finds that an evaluation of 70 percent, and no higher, for PTSD, is warranted for the entire period on appeal.  The Veteran's PTSD manifested impaired sleep, nightmares, anxiety, low frustration tolerance, problems with memory, and report of suicidal thoughts.

Although the Veteran's treatment notes do not reveal any suicidal ideation, the Veteran made note of suicidal thoughts at the Veteran's hearing before the undersigned.  Although the Veteran was noted during the period on appeal to meet with family, to speak with family regularly, to have a relationship with and visit a female friend, and to have friends in New Jersey, the Veteran has reported that he had an inability to reside with someone or be in close proximity with others.  A VA examiner in July 2016 reported that the Veteran described maintaining numerous effective interpersonal relationships, including with his siblings, his son, his grandchildren, and friends.  However, at the hearing before the undersigned in March 2016 the Veteran reported that he had very few friends and that they were at a distance.  In March 2011 an examiner noted that the Veteran had been aggressive and unable to control his impulses when amongst people.  However, in July 2016 a VA examiner reported that the Veteran indicated that he could walk away when angry or upset.

At the hearing in March 2016 the Veteran reported suicidal thoughts, memory problems such as forgetting names and phone numbers and why he went to a store, and had obsessional rituals.  At the examination in July 2016 the Veteran reported a poor memory but the examiner noted that there was no memory or concentration impairment during the examination.

Finally, in January 2018 a private psychologist found that the Veteran had occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking and mood since at least October 2010 to the present.  The psychologist found that the impairment was evidenced by the Veteran's recurrent thoughts, traumatic nightmares, flashbacks, avoiding memories, thoughts, feelings, and trauma-related reminders, distorted cognitions, negative emotional state, diminished interests, alienation, constricted affect, irritability, hypervigilance, exaggerated startle response, difficulty with concentration, sleep disturbance, depressed mood, decreased appetite, feelings of worthlessness or guilt, and recurrent thoughts of death without suicidal ideation.

As such, the evidence is at least in equipoise that the Veteran's PTSD manifests occupational and social impairment with deficiencies in most areas.  The evidence is at least in equipoise that the Veteran had loss of control, suicidal thoughts, alienation, and difficulties with memory and concentration.  However, the Veteran's symptoms do not manifest total occupational and social impairment as evidenced by his continued relationships.  Therefore, entitlement to an evaluation of 70 percent, and no higher, for PTSD is granted.

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As the Board above grants entitlement to an evaluation of 70 percent, for PTSD, for the entire period on appeal, the Veteran meets the schedular criteria for award of a TDIU.  See 38 C.F.R. § 4.16(a).

In addition, in the January 2018 private psychologist report, it was noted that the Veteran's symptoms would make it very difficult to pursue employment, stay on task at work, get along with others at work, and be reliable and effective in a competitive work environment.  They have negatively impacted his communication, concentration, and ability to follow instructions as well as his reactivity and judgment, and tolerance in interacting with people such as supervisors, co-workers, and the public.  The psychologist reported that the Veteran had indicated that he had arguments with co-workers and flashbacks to Vietnam while driving.  The psychologist stated that these examples showed the Veteran's inability to use proper judgement and interact with others in a professional workplace.  The psychologist rendered the opinion that the Veteran's service connected PTSD symptoms would at least as likely as not preclude him from successfully securing and following a substantially gainful employment.  Further, the psychologist stated that she believed that the Veteran's service-connected PTSD had ultimately rendered him fully unable to successfully secure and follow substantially gainful employment since 2007, when he last worked, to the present.

As such, the Board finds that the Veteran has been unemployable during the entire period on appeal.  Thus, entitlement to a TDIU is granted. 


ORDER

Entitlement to an evaluation of 70 percent is granted for PTSD throughout the period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU, throughout the period on appeal, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


